Citation Nr: 1804102	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-28 888	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including service in combat for which he received a Purple Heart medal and Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2014, the Board remanded this appeal for additional development.


FINDINGS OF FACT

1. The Veteran served on active duty from August 1966 to August 1968, including service in combat for which he received a Purple Heart medal and Combat Medical Badge.

2. On January 9, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's appeal for service connection for tinnitus have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal regarding service connection for bilateral hearing loss and tinnitus  and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.

The appeal seeking service connection for tinnitus is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


